Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.:
BARBARA SANCHEZ
Plaintiff,
V.

ALPHA CHARTER OF EXCELLENCE, INC.

Defendant.
/

 

COMPLAINT

COMES NOW, Plaintiff, BARBARA SANCHEZ (hereafter referred to as “Plaintiff’), by
and through his undersigned counsel, and hereby sues Defendant, ALPHA CHARTER OF
EXCELLENCE, INC. (hereafter referred to as “Defendant”) and as grounds alleges:

JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42

U.S.C. Sec. 1211, et seq. (“SADA”) and the Florida Civil Rights Act of 1992, Florida

Statutes, Chapter 760, et seq. (“FCRA”), to redress injuries resulting from Defendant’s

unlawful and disability-based discriminatory against Plaintiff.

PARTIES
2. Plaintiff, BARBARA SANCHEZ, is an adult, female resident MIAMI-DADE County,

Florida.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 10

3. Defendant, ALPHA CHARTER OF EXCELLENCE, INC. is a Florida corporation
authorized to conduct business in the State of Florida and in Miami-Dade County,
Florida.

4. Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Sec. 760.01, et seq. since it employs fifteen or more employees for the applicable
statutory period; and it is subject to employment discrimination provisions of the applicable
statute, the FCRA.

5. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.

6. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760, et seq.

8. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA 42
U.S.C. Sec. 1211, et seq.

9. At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.

JURISDICTION AND VENUE

10. This Honorable Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§131,
1343, and 1367.

11. Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable

Court.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 10

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human
Relations (hereafter referred to as “FCHR”).

Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC.

All conditions precedent for the filing of this action before this Honorable Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.
FACTUAL ALLEGATIONS

On or around February of 2016, Plaintiff was hired as an Educational Interventionist by
Isabel Navas who was the Principal for the Defendant.

The Plaintiff was hired on a contract through the end of the 2015/2016 school year.
After the 2015/2016 school year, the Defendant renewed the Plaintiffs contract through
the end of the 2016/2017 school year.
After the 2016/2017 school year, the Defendant renewed the Plaintiffs contract through
the 2017/2018 school year.
After the 2017/2018 school year, the Defendant hired the Plaintiff as the Second Grade
Teacher on a contract through the end of the 2018/2019 school year.

After the 2018/2019, school year, the Defendant renewed the Plaintiffs contract through
the end of the 2019/2020 school year.

The Plaintiff suffered and was diagnosed with lower back pain, plantar fasciitis, pinch
nerve, and epilepsy. The Plaintiff informed the Defendant as each condition came up and

affected the Plaintiff abilities to stand and move around.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 10

22

23.

24.

25

26.

27.

28.

29.

30.

31.

32.

. The Plaintiff requested an accommodation for her disabilities but was constantly

chastised for her requests.

There were no accommodations were made for the Plaintiff even when the Plaintiff's
disabilities were manifesting into signs of illnesses.

The Defendant forced the Plaintiffs students to remain in classroom whereas other

students from other teachers’ classrooms were allowed to walk freely in the halls.

. The Defendant removed the Plaintiff's bulletin board that displayed the Plaintiffs

student’s achievements. The Defendant did not remove other bulletin boards of other
teachers’ students’ achievements.

The Plaintiff's students’ work was removed off hallway walls and the Defendant left
work completed by students from other teachers.

The Defendant completely rearranged Plaintiff's classroom whereas the Defendant did
not rearrange other teacher’s classrooms.

Defendant did not renew contract at the end of 2019/2020 school year allegedly due to
poor performance, not being independent enough, and failing to maintain classroom
environment in an orderly manner.

On June of 2020, the Plaintiff was terminated when her contract expired.

As aresult of Defendant’s discriminatory treatment of Plaintiff based on her disability,

Plaintiff has suffered damages and was forced to retain undersigned counsel.

COUNTI
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-31 above as
is set out in full herein.

Plaintiff is a member of a protected class under the ADA.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 10

33. By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's disability and subjected Plaintiff to disability-based animosity.

34. Such discrimination was based upon the Plaintiff's disability in that the Plaintiff would not
have been the object of discrimination but for the fact of her medical condition.

35. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the law.

36. At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’ s
employment with the Defendant.

37. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

38. As aresult of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

39. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

40. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 10

to federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future.

41. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

42. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers
from discriminating against qualified individuals because of a disability “in regard to job
application procedures, the hiring, advancement, or discharge or employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”
42 U.S.C. Sec. 12112.

43. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

44. Defendant is a covered employer to which the ADA applies.

45. Defendant constructively discharged Plaintiff from employment because of Plaintiffs
disability.

46. Defendant made no individualized assessment to determine whether Plaintiff could
perform the essential functions of the job and be employed by Defendant, or whether a
reasonable accommodation would enable her to be employed by Defendant, as required
under the ADA.

47. Defendant’s constructive discharge of Plaintiff on the basis of her disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable her to be

employed by Defendant violated the ADA.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 7 of 10

48. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both
economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,
and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT II
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

49. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-31 above as
is set out in full herein.

50. Plaintiff is a member of a protected class under the FCRA.

51. By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs disability and subjected the Plaintiff to disability-based animosity.

52. Such discrimination was based upon the Plaintiffs disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered a work-related

injury/medical condition.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 8 of 10

53. Defendant’s conduct complained of herein is willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiffs disability was unlawful but acted in reckless disregard of the law.

54. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

55. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

56. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

57. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

58. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice and reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law to punish the Defendant for its actions and to deter it, and others from such
action in the future.

59. Defendant constructively discharged Plaintiff from employment because of Plaintiff's

disability.
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 9 of 10

60. Defendant’s constructive discharge of Plaintiff on the basis of her disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable her to be
employed by Defendant violated the FCRA.

61. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff’s rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and pre-judgment interest at amounts to be provided at trial for the
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted
Case 1:21-cv-22589-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 10 of 10

GALLARDO LAW OFFICE, P.A.
8492 SW 8" Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

C ra “
By: Zz! ke \ | cc :
Elvis J. Adan, ‘Esq.

Fla. Bar No.: 24223
